Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art Chen et al (CN 106589251 A) does not disclose an acyl peroxide added in two stages in the weight ratio of the claims. Chen discloses a continuous process in which a first reactor is fed all the claimed ingredients of the claimed step (i) to prepare the claimed intermediate. This reaction mixture then spills into a second reactor upon overflow of the first reactor, and to this second reactor Chen feeds a mixture of an initiator and a polyol, similar to the second step of instant claim 1. However, Chen’s process is continuous and defined by feed rates [Table 2], so it is not a perfectly analogous disclosure to the set percent amount of initiator (c) in each step of the instant claim. Nevertheless, multiplying the feed rates by the content of initiator in each of the feeds of the first and second reactor of Chen [Table 2] gives a rough estimate of the amount of initiator in each reactor. Examples 1-4 contain more than 90wt% of the initiator in the first step (outside the claimed range) and Example 5 contains about 84wt% of initiator in the first step. So it is difficult to say that the instantly claimed range is disclosed when there is merely a slight overlap in the estimated implicitly disclosed range of Chen. Furthermore, while Chen discloses a list of peroxides that include benzoyl peroxide and decanoyl peroxide which read on the claimed acyl peroxide, the examples use two different peroxides, neither of which are acyl peroxides [see (US 20210253907 A1) p7 right column second chemical formula for the structure of Luperox 531M80 from Arkema]. It would require excessive hindsight to reject the claimed process of Chen because of the lack of disclosure of the relative amounts and identity of the acyl peroxide initiator. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766